          Case 8:20-cv-01614-TJM-DJS Document 1 Filed 12/28/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK

  United States of America,

                                Plaintiff,

                 v.                                   Civil Action No.: 8:20-CV-1614 (TJM/DJS)

  $14,000 in U.S. Currency,

                                Defendant.


                      VERIFIED COMPLAINT FOR FORFEITURE IN REM

          The United States of America brings this verified complaint for forfeiture in rem against

the above-captioned assets (the “defendant currency”) and alleges as follows:

                                    NATURE OF THE ACTION

          This is an action in rem brought pursuant to 21 U.S.C. § 881(a)(6) and Rule G of the

Supplemental Rules for Certain Admiralty or Maritime Claims and Asset Forfeiture Actions.

Forfeiture is sought of the defendant currency as money furnished or intended to be furnished in

exchange for a controlled substance and proceeds traceable to such an exchange, in violation of 21

U.S.C. § 841.

                                             THE PARTIES

          1.     Plaintiff is the United States of America.

          2.     The defendant currency – $14,000 in U.S. Currency – is in the custody of the United

States.

                                  JURISDICTION AND VENUE

          3.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1345 and 1355.
       Case 8:20-cv-01614-TJM-DJS Document 1 Filed 12/28/20 Page 2 of 6




       4.      This Court has in rem jurisdiction over the defendant currency pursuant to 28

U.S.C. § 1355(b).

       5.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1355 and 1395.

                                              FACTS

       6.      On July 1, 2020, a New York State Police Investigator observed a 2019 Dodge

Charger, which was a rental vehicle, traveling through the Village of Malone, New York. Because

the area is close to the international border with Canada and the Akwesasne Mohawk Indian

Reservation, and drug traffickers frequently use rental cars to transport narcotics in this area, the

Investigator attempted to follow the Charger to determine if it was involved in any suspicious

activity. However, he lost sight of the Charger and could not follow it.

       7.      Approximately one hour later, two other New York State Police Investigators

observed the Charger traveling west of Malone. This time, the Charger was traveling with a white

Dodge Challenger and a white GMC Yukon XL Denali, which bore out of state license plates.

       8.      All three vehicles pulled into a residence in Westville, New York.

       9.      Investigators observed the Denali backed up to the garage of the residence with the

back hatch of the Denali open. A short time later the Charger and the Denali departed the residence

together.

       10.     A New York State Police Trooper initiated a traffic stop in the Town of Ellenburg,

New York, after the Trooper observed the Denali speeding. As the Trooper approached the

driver’s side of the Denali, he immediately detected a strong odor of marijuana coming from the

vehicle.

       11.     The driver of the Denali was identified as Keith Bass and the front seat passenger

was Gerald Washington.
        Case 8:20-cv-01614-TJM-DJS Document 1 Filed 12/28/20 Page 3 of 6




       12.     The Trooper advised Bass and Washington that he smelled marijuana and asked if

there was anything illegal in the Denali. Bass responded “No.”

       13.     A United States Border Patrol K-9 was on scene as the Denali was pulled over. The

K-9 was trained in the detection of marijuana and its derivatives, cocaine and its derivatives, heroin

and its derivatives, methamphetamine and its derivatives, ecstasy, and concealed humans. After

sniffing the outside of the Denali, the K-9 alerted to the rear of the Denali and the trunk area.

       14.     Troopers searched the Denali and found two large black duffle bags containing

approximately 28 pounds of marijuana in the trunk. They also found two loaded handguns in the

center console, and five cellular phones. Neither handgun was registered, and one had been

reported stolen in Philadelphia.

       15.     In addition to the marijuana, firearms, and cellular phones, the Troopers found in

the Denali $14,000 in U.S. currency. The cash was separated into two bags: a red bag on the

driver side floorboard containing $9,000.00, and a small white bag in the passenger glove

compartment containing $5,000. Within each bag, the cash was packaged in zip-loc-style plastic

bags and folded into rubber-banded bundles of $1,000. Investigators later found an additional

$625 in Washington’s pocket.

       16.     Neither Bass nor Washington admitted the marijuana, the handguns, or the currency

belonged to them, and they refused to sign receipts for these seized items.

       17.     Investigators obtained search warrants for the cellular phones found in the Denali.

A forensic examination of one of the phones revealed a text message suggesting that the phone

belonged to Bass. The examination also uncovered photographs saved on this phone depicting

firearms, U.S. currency, and bulk quantities of marijuana.
        Case 8:20-cv-01614-TJM-DJS Document 1 Filed 12/28/20 Page 4 of 6




        18.     In July 2020, both Washington and Bass were indicted in the Northern District of

New York, United States District Court, for Possession with Intent to Distribute a Controlled

Substance and Possession of a Firearm in Furtherance of a Drug Crime. (See United States v.

Washington, Case No. 8:20-CR-185 (TJM)). Those charges remain pending.

        19.     Gerald Washington has previously been convicted of drug trafficking offenses in

his home state of Massachusetts, including two convictions within the past five years for

possession with intent to distribute cocaine, in violation of Massachusetts General Laws, Chapter

94C, Section 32A. Concurrently with his second drug trafficking conviction, Washington also

pleaded guilty to unlawful possession of ammunition, in violation of Massachusetts General Laws,

Chapter 269, Section 10(h)(1).

        20.     In October 2020, Bass filed an administrative claim for the defendant currency.

                                             CONCLUSION

        21.     The facts set forth above support a reasonable belief that the government will be

able to meet its burden of proof at trial.

        WHEREFORE, pursuant to Supplemental Rule G, plaintiff the United States of America,

respectfully requests that the Court:

        (1)     Issue a Warrant of Arrest In Rem, in the form submitted with this Complaint;

        (2)     Direct any person having any claim to the defendant currency to file and serve their

Verified Claims and Answers as required by 18 U.S.C. § 983(a)(4) and Supplemental Rule G;

        (3)     Enter judgment declaring the defendant property to be forfeited and condemned to

the use and benefit of the United States; and

        (4)     Award such other and further relief to the United States as it deems proper and just.
      Case 8:20-cv-01614-TJM-DJS Document 1 Filed 12/28/20 Page 5 of 6




Dated: December 28, 2020              ANTOINETTE T. BACON
                                      Acting United States Attorney


                                By:   /s/ Shira Hoffman
                                      Shira Hoffman
                                      Assistant United States Attorney
                                      Bar Roll No. 700507
Case 8:20-cv-01614-TJM-DJS Document 1 Filed 12/28/20 Page 6 of 6




                              28th



                                               Jessica Fereday
                                      Notary Public, State of New York
                                       Qualified in Rensselaer County
                                     Commission Expires January 8, 2023
                              Case 8:20-cv-01614-TJM-DJS Document 1-1 Filed 12/28/20 Page 1 of 1
 2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                                                                                                                 $14,000 in U.S. Currency
UNITED STATES OF AMERICA

      (b) County of Residence of First Listed Plaintiff               Clinton                                   County of Residence of First Listed Defendant                Clinton
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                               LAND INVOLVED.

      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
Shira Hoffman, Assistant U.S. Attorney (518) 314-7800
United States Attorney's Office, 14 Durkee Street,
Plattsburgh, New York 12901
 II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                         and One Box for Defendant)
 u 1     U.S. Government                  u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                           of Business In This State

 u 2     U.S. Government                  u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                          of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
           CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
 u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
 u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
 u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
 u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
 u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
        & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
 u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
 u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
         Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
         (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
 u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
         of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
 u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
 u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
 u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
 u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
 u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
 u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
 u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
 u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
 u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
 u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                              Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                      u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                              Other                                                     u 465 Other Immigration                                                       State Statutes
                                      u    440 Other Civil Rights                                            Actions




 V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
 u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                         another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                        Magistrate
     Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                         (specify)                                                            Judgment
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                              21USC 881
 VI. CAUSE OF ACTION Brief description of cause:

 VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                     CHECK YES only if demanded in complaint:
      COMPLAINT:          UNDER F.R.C.P. 23                                                                                                             JURY DEMAND:         u Yes     u No
 VIII. RELATED CASE(S)
                        (See instructions):
       IF ANY                               JUDGE McAvoy                                                                                        DOCKET NUMBER 20-CR-185

 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
   12/28/2020                                                             s/Shira Hoffman
 FOR OFFICE USE ONLY

     RECEIPT #                   AMOUNT            Waived                      APPLYING IFP                                       JUDGE    TJM                    MAG. JUDGE           DJS
                                                                                             Case No. 8:20-CV-1614
